             Case 2:18-bk-24572-SK                    Doc 88 Filed 02/06/19 Entered 02/06/19 15:35:42                                     Desc
                                                       Main Document    Page 1 of 5



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. & Email     FOR COURT USE ONLY
 Address
  David S. Kupetz (CA Bar No. 125062)
    dkupetz@sulmeyerlaw.com
  Asa S. Hami (CA Bar No. 210728)
    ahami@sulmeyerlaw.com
  Claire K. Wu (CA Bar No. 295966)
    ckwu@sulmeyerlaw.com
  SulmeyerKupetz
  A Professional Corporation
  333 South Grand Avenue, Suite 3400
  Los Angeles, California 90071
  Telephone 213.626.2311
  Facsimile 213.629.4520

        Individual appearing without an attorney
        Attorney for: Debtor and Debtor in Possession
                      One Way Loans, LLC, d/b/a PowerLend
                                             UNITED STATES BANKRUPTCY COURT
                                    CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

 In re:                                                                          CASE NO.: 2:18-bk-24572-SK

 ONE WAY LOANS, LLC, a California limited liability                              CHAPTER: 11
 company, d/b/a POWERLEND,

                                                                                 NOTICE OF LODGMENT OF ORDER IN
                                                                                 BANKRUPTCY CASE RE: (title of motion1):


                                                                                    ORDER FOLLOWING CHAPTER 11 STATUS
                                                                                              CONFERENCE
                                                               Debtor(s)


PLEASE TAKE NOTICE that the order titled ORDER FOLLOWING CHAPTER 11 STATUS CONFERENCE



was lodged on (date) February 6, 2019                and is attached. This order relates to the motion which is docket number 1.




 1
     Please abbreviate if title cannot fit into text field.



               This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

 December 2012                                                       Page 1                         F 9021-1.2.BK.NOTICE.LODGMENT
Case 2:18-bk-24572-SK   Doc 88 Filed 02/06/19 Entered 02/06/19 15:35:42   Desc
                         Main Document    Page 2 of 5




                 EXHIBIT A
                                                                                    Case 2:18-bk-24572-SK           Doc 88 Filed 02/06/19 Entered 02/06/19 15:35:42        Desc
                                                                                                                     Main Document    Page 3 of 5



                                                                                     1 David S. Kupetz (CA Bar No. 125062)
                                                                                         dkupetz@sulmeyerlaw.com
                                                                                     2 Asa S. Hami (CA Bar No. 210728)
                                                                                         ahami@sulmeyerlaw.com
                                                                                     3 Claire K. Wu (CA Bar No. 295966)
                                                                                         ckwu@sulmeyerlaw.com
                                                                                     4 SulmeyerKupetz
                                                                                       A Professional Corporation
                                                                                     5 333 South Grand Ave., Suite 3400
                                                                                       Los Angeles, California 90071-1406
                                                                                     6 Telephone: 213.626.2311
                                                                                       Facsimile: 213.629.4520
                                                                                     7
                                                                                       Attorneys for Debtor and Debtor in Possession
                                                                                     8 One Way Loans, LLC, d/b/a PowerLend

                                                                                     9                               UNITED STATES BANKRUPTCY COURT
                                                                                    10                CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION
                                                                                    11 In re                                             Case No. 2:18-bk-24572-SK
SulmeyerKupetz, A Professional Corporation
                                             333 SOUTH GRAND AVENUE, SUITE 3400

                                              TEL 213.626.2311 • FAX 213.629.4520
                                                LOS ANGELES, CALIFORNIA 90071




                                                                                    12 ONE WAY LOANS, LLC, a California                  Chapter 11
                                                                                       limited liability company, d/b/a
                                                                                    13 POWERLEND,                                        ORDER FOLLOWING CHAPTER 11
                                                                                                                                         STATUS CONFERENCE
                                                                                    14                    Debtor.
                                                                                                                                         [Relates to Dkt. Nos. 1, 51]
                                                                                    15
                                                                                                                                         Status Conference
                                                                                    16
                                                                                                                                         Date:    February 6, 2019
                                                                                    17                                                   Time:    9:00 a.m.
                                                                                                                                         Place:   Courtroom 1575
                                                                                    18                                                            255 East Temple Street
                                                                                                                                                  Los Angeles, CA 90012
                                                                                    19
                                                                                                                                         Continued Status Conference
                                                                                    20
                                                                                                                                         Date:    May 22, 2019
                                                                                    21                                                   Time:    9:00 a.m.
                                                                                                                                         Place:   Courtroom 1575
                                                                                    22                                                            255 East Temple Street
                                                                                                                                                  Los Angeles, CA 90012
                                                                                    23

                                                                                    24

                                                                                    25

                                                                                    26

                                                                                    27

                                                                                    28


                                                                                         ASH\ 2659206v1
                                                                                     Case 2:18-bk-24572-SK          Doc 88 Filed 02/06/19 Entered 02/06/19 15:35:42                Desc
                                                                                                                     Main Document    Page 4 of 5



                                                                                      1            On February 6, 2019, this Court conducted the initial chapter 11 status conference in the

                                                                                      2 above-captioned bankruptcy case (the “Status Conference”). Asa S. Hami of SulmeyerKupetz, A

                                                                                      3 Professional Corporation, appeared for and on behalf of One Way Loans, LLC, d/b/a PowerLend,

                                                                                      4 the above-captioned debtor and debtor in possession (the “Debtor”). No other parties appeared at

                                                                                      5 the Status Conference.

                                                                                      6            The Court having entered its order setting the Status Conference and other relief on

                                                                                      7 January 2, 2019 [Dkt. No. 51], and having considered the Debtor’s Chapter 11 Status Report and

                                                                                      8 all declarations and papers filed in support of such status report [Dkt. No. 69], the record in this

                                                                                      9 case, and the statements and representations of counsel on the record of the Status Conference; and

                                                                                     10 good cause appearing therefor, it is hereby ORDERED as follows:

                                                                                     11            1.      The deadline for creditors in this case to file proofs of claim is March 15, 2019.
SulmeyerKupetz, A Professional Corporation
                                             333 SOUTH GRAND AVENUE, SUITE 3400

                                              TEL 213.626.2311 • FAX 213.629.45200
                                                LOS ANGELES, CALIFORNIA 90071




                                                                                     12            2.      The Debtor shall file an updated chapter 11 status report no later than May 8, 2019.

                                                                                     13            3.      The deadline for the Debtor to file any objection to claims is May 15, 2019,

                                                                                     14 without prejudice to extend this deadline upon further order of the Court.

                                                                                     15            4.      The Status Conference is continued to May 22, 2019, at 9:00 a.m., which date and

                                                                                     16 time the Debtor may (but is not required to) use for a hearing on a motion to approve the adequacy

                                                                                     17 of a disclosure statement.

                                                                                     18                                                   ####

                                                                                     19

                                                                                     20

                                                                                     21

                                                                                     22

                                                                                     23

                                                                                     24

                                                                                     25

                                                                                     26

                                                                                     27

                                                                                     28


                                                                                          ASH\ 2659206v1                                     2
        Case 2:18-bk-24572-SK                   Doc 88 Filed 02/06/19 Entered 02/06/19 15:35:42                                      Desc
                                                 Main Document    Page 5 of 5

                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
333 South Grand Avenue, Suite 3400, Los Angeles, California 90071

A true and correct copy of the foregoing document entitled: NOTICE OF LODGMENT OF ORDER IN BANKRUPTCY
CASE will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and
(b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
February 6, 2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:
 Carl Grumer on behalf of Interested Parties JGB (Cayman) Glenmachrie Ltd./JGB Collateral, LLC -
  cgrumer@manatt.com, mchung@manatt.com; fstephenson@manatt.com
 Andrew Haley on behalf of Interested Party CF Culver City Office, L.P. - ahaley@shoreline-law.com,
  kbarone@shoreline-law.com
 Asa S Hami on behalf of Debtor One Way Loans, LLC, d/b/a PowerLend - ahami@sulmeyerlaw.com,
  agonzalez@sulmeyerlaw.com; agonzalez@ecf.inforuptcy.com; ahami@ecf.inforuptcy.com
 David S Kupetz on behalf of Debtor One Way Loans, LLC, d/b/a PowerLend - dkupetz@sulmeyerlaw.com,
  dperez@sulmeyerlaw.com; dperez@ecf.inforuptcy.com; dkupetz@ecf.inforuptcy.com
 Dare Law on behalf of U.S. Trustee (LA) - dare.law@usdoj.gov
 Ron Maroko on behalf of U.S. Trustee (LA) - ron.maroko@usdoj.gov
 Sabrina L Streusand on behalf of Creditor Actum Processing - Streusand@slollp.com
 United States Trustee (LA) - ustpregion16.la.ecf@usdoj.gov
 Claire K Wu on behalf of Debtor One Way Loans, LLC, d/b/a PowerLend - ckwu@sulmeyerlaw.com,
  mviramontes@sulmeyerlaw.com; ckwu@ecf.courtdrive.com; ckwu@ecf.inforuptcy.com
                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date)                              , I served the following persons and/or entities at
the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.
                                                                                          Service information continued on attached page
3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) February 6, 2019, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
 The Honorable Sandra R. Klein – VIA PERSONAL DELIVERY
 U.S. Bankruptcy Court
 Roybal Federal Building
 255 E. Temple Street
 Los Angeles, CA 90012 - Bin outside of Suite 1582

                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


February 6, 2019               Andrea Gonzalez                                              /s/ Andrea Gonzalez
 Date                         Printed Name                                                    Signature


          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                   Page 2                         F 9021-1.2.BK.NOTICE.LODGMENT
